Citation Nr: 0738734	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1966 until 
January 1968, and served in the Republic of Vietnam.  The 
veteran died in April 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that the veteran's death is related to 
exposure to either herbicides or asbestos while on active 
duty in Vietnam.  See December 2004 VA Form 21-4138.  At the 
time of his death, the veteran was service-connected at a 
noncompensable rating for malaria and defective hearing.  

The certificate of the veteran's death lists the immediate 
cause of death as "hypoxia," "due to or as a consequence 
of" "idiopathic pulmonary fibrosis."  "[An]other 
significant condition" noted as contributing to the 
veteran's death is "coronary artery atherosclerosis."  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist 
requires that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it.  See U.S.C.A. § 5103(a) (West 2002); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) expanded the VCAA's notice requirements for a 
claim for dependency and indemnity compensation (DIC) 
benefits.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Court held that section 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. at 352-
53.  

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raise a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of the claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Hupp, 21 Vet. App. at 353.  Conversely, the VA has no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

A review of the claims folder shows that VCAA notices were 
sent from the RO to the appellant in October 2003 and August 
2004.  However, the notices provided to the appellant in this 
case do not meet the standard established in Hupp.  Thus, the 
Board must remand to provide Hupp compliant notice.



Accordingly, the case is REMANDED for the following action:

1.	Furnish the appellant and her 
representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 
1310, as outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).    

This corrective VCAA notice should also 
include an explanation as to the 
information and evidence needed to 
establish an effective date in the event 
service connection for the cause of the 
veteran's death is awarded, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	If additional evidence is received 
following completion of the actions 
requested in the preceding paragraphs, the 
appellant's claim should be readjudicated.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



